
	

115 SRES 161 IS: Expressing the sense of the Senate that defense laboratories are on the cutting-edge of scientific and technological advancement, and supporting the designation of May 18, 2017, as “Department of Defense Laboratory Day”.
U.S. Senate
2017-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 161
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2017
			Mr. Donnelly (for himself, Mr. Portman, Mr. Brown, Mr. Nelson, Ms. Warren, Mr. Reed, Mrs. Shaheen, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the Senate that defense laboratories are on the cutting-edge of scientific
			 and technological advancement, and supporting the designation of May 18,
			 2017, as Department of Defense Laboratory Day.
	
	
 Whereas the national network of laboratories and engineering centers that are owned by the United States Armed Forces and funded by the Federal Government and research and development centers that are owned by the United States Armed Forces and funded by the Department of Defense (referred to in this preamble as the defense laboratories) should be commended for the unique role that network has had in countless innovations and advances in the areas of defense and national security;
 Whereas technological progress is responsible for up to 50 percent of the growth of the United States economy and is the principal driving force behind long-term economic growth and increases in the standard of living in the United States;
 Whereas research and development supported by the Department of Defense has led to new products and processes for state-of-the-art Armed Forces weapons and technology;
 Whereas defense laboratories frequently partner with State and local governments and regional organizations to transfer technology to the private sector;
 Whereas defense laboratories have earned prestigious national and international awards for research and technology transfer efforts and lead the way in cutting-edge science and technology;
 Whereas the innovations that are produced at defense laboratories fuel economic growth by creating new industries, companies, and jobs;
 Whereas, since the global leadership and national security of the United States is dependent on innovation and new industries, the work of the national network of defense laboratories is essential to the continued prosperity of the United States; and
 Whereas May 18, 2017, is an appropriate day to designate as Department of Defense Laboratory Day: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of the Department of Defense Laboratory Day in celebration of all of the work and accomplishments of the national network of laboratories and engineering centers that are owned by the United States Armed Forces and funded by the Federal Government and research and development centers that are owned by the United States Armed Forces and funded by the Department of Defense (referred to in this resolution as the defense laboratories);
 (2)recognizes that a key to maintaining United States Armed Forces superiority, innovation, and competitiveness in a global economy is to continue to support federally sponsored research and development;
 (3)acknowledges that the knowledge base, technologies, and techniques generated in the national network of defense laboratories serve as a foundation for additional efforts relating to the Armed Forces in the defense industrial base;
 (4)commits to find ways to increase investment in the national network of defense laboratories in order to increase support of federally sponsored research and development critical to the national security interests of the United States;
 (5)encourages defense laboratories, Federal agencies, and Congress to hold an outreach event on May 18, 2017, Department of Defense Laboratory Day, to make the public more aware of the work of the national network of defense laboratories; and
 (6)recognizes the outstanding dedication, qualifications, service, and accomplishments of the scientists, technicians, and support staff of the defense laboratories.
